DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux, Reg. No. 36,098 on August 25th 2022.

The application has been amended as follows: 
7. A non-transitory computer-readable memory medium on which is stored a computer-aided model of a physical system which is trained using Gaussian processes, the model being trained by:  …

9. A device configured to actively train a time series-based model of a physical system using Gaussian processes, the device comprising a processor configured to: …


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggest the specific combination of claimed limitations recited in independent claims 1, 7, 8 and 9.
The closest found prior art appears to be NPL document titled “Safe Exploration for Active Learning with Gaussian Process” to Schreiter et al.
Schreiter teaches modeling physical systems using Gaussian processes and setting safety constraints (section 1, 3rd-5th paragraphs) and teaches that the system incrementally learns using Gaussian processes (section 3, first paragraph).  Schreiter also teaches that regression is used for optimizing with Gaussian processes (section 3.1, 3.3 and 3.4), However Schreiter does not disclose or fairly suggest the steps of:
repeatedly carrying out, for a plurality of passes, the following steps: 
updating the regression model; 
updating the safety model; 
determining a new curve section; 
implementing a determined new curve on the physical system and measuring new output values; and 
incorporating the new output values in the regression model and the safety model; and 
updating and outputting the regression model and the safety model.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669